Opinión disidente emitida por el
Juez Asociado Señor Ne-grón García.
(En reconsideración)
I
Vía reconsideración, no procede sustituir la suspensión de la abogacía impuesta al Ledo. Carlos M. Nieves Ortiz por una simple multa de quinientos dólares ($500) y una prematura y especulativa suspensión futura de la notaría.
La mayoría del Tribunal establece hoy un mal prece-dente: un abogado que cesa en la notaría por ser designado Fiscal no será medido (sancionado) con la misma vara dis-ciplinaria que se usa para quienes permanecen en la prác-tica privada. En materia de medidas disciplinarias, la Jus-ticia no debería permitir tales diferencias.
i — i I — I
En el caso del licenciado Nieves Ortiz,
[l]as deficiencias en su omisión de adherir un total de dos mil doscientos noventa y tres dólares ($2,293) en Sellos de Rentas Internas y sellos notariales son graves. Implican un manejo sumamente descuidado de la obra notarial y, de ordinario, con-llevan fuertes y ejemplarizantes sanciones, tales como la sus-pensión indefinida de la notaría y/o de la abogacía por un pe-ríodo determinado. In re Casas novas Luiggi, 142 D.P.R. 218 (1997); In re Cardona Estelritz, 137 D.P.R. 453 (1994); In re González Oliver, 136 D.P.R. 534 (1994); In re Skerrett Yordán, 134 D.P.R. 403 (1993); In re Rodríguez Dávila, 132 D.P.R. 432 (1993); In re Aponte Parés, 132 D.P.R. 448 (1993), e In re Colón Muñoz, 131 D.P.R. 121 (1992).
Igual seriedad reviste la autorización de un testamento sin seguir ni observar rigurosamente (ad solemnitatem), las exi-gencias del Código Civil y la Ley Notarial de Puerto Rico. Ello, de su faz, pone en entredicho su validez. In re Méndez Rivera, 141 D.P.R. 753 (1996); In re Medina Adorno, 113 D.P.R. 177 *20(1982). (Énfasis en el original.) In re Nieves Ortiz, 144 D.P.R. 918, 920 (1998).
Obviamente, la sanción económica de quinientos dóla-res ($500) anula el propósito normativo de nuestra facul-tad disciplinaria y debilita su efectividad: la conducta del licenciado Nieves Ortiz trascendió simples irregularidades a la Ley Notarial de Puerto Rico. “El juzgador no puede ignorar el atributo de compasión justificada, pero tampoco debe sacrificar intereses públicos de alta calidad.” (Enfasis suplido.) In re Ardín, 75 D.P.R. 496, 501 (1953).